Citation Nr: 0823059	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-21 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1948 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, the 
current osteoarthritis of the right acromioclavicular joint 
is found to be related to an injury to the veteran's right 
shoulder incurred in service in 1952.


CONCLUSION OF LAW

Osteoarthritis of the right acromioclavicular joint was 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and notify the claimant and 
his or her representative, if any, of what information and 
evidence not already provided, if any, is necessary to 
substantiate, or will assist in substantiating, each of the 
five elements of the claim including notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007).

The veteran states that he injured his right shoulder in the 
late spring of 1952 when, while acting as a volunteer life 
guard (in lieu of doing guard duty), he was in the process of 
rescuing a sailor who had been caught in a run out and was 
unable to get back to shore.  He says that personnel on the 
beach were pulling him and this sailor to the beach by a rope 
attached to a life ring through which he had his right arm.  
They were pulling the rope too fast and his right shoulder 
popped.  The veteran states that he has continued to have 
pain in the right shoulder occasionally after that incident, 
especially when extending his arm or raising his arm over his 
head with gradual worsening over the years.  The pain was 
generally relieved by aspirin or other pain reliever.  

As for treatment, the veteran states that he was treated for 
the injury in 1952 in the dispensary.  However, the service 
treatment records do not show any treatment for a right 
shoulder injury during service.  The only complaint related 
to the right shoulder seen in the service treatment records 
is on an undated Officer Physical Examination Questionnaire.  
However, the timeframe of this Questionnaire, given the 
veteran's birth date and his age of 47, appears to be around 
1977 to 1978 (or shortly prior to the veteran's retirement 
from service in February 1978).  A notation in the remarks 
section states "right shoulder and hand aches."  

Although the veteran's separation examination report does not 
show any findings of any abnormality related to his right 
shoulder, the veteran underwent a VA general medical 
examination in May 1978 (only three months after his 
retirement from service), which was conducted in relation to 
the veteran's  initial claim for service connection.  Even 
though the veteran was not claiming service connection for a 
right shoulder disorder at that time, because this was a 
general medical examination, his extremities were examined.  
At this examination, the veteran complained of pain on range 
of motion of the right shoulder.  X-rays of the right 
shoulder were normal.    The examiner's diagnoses included 
"Pain right shoulder ... cause undetermined."  

The first post-service treatment record available showing 
treatment for the veteran's right shoulder condition is from 
February 2002, although the veteran has stated that he began 
receiving cortisone shots in the early 1980s by his family 
doctor.  He later changed doctors, and his new doctor also 
administered cortisone shots to his right shoulder.  When his 
shoulder pain worsened in frequency and severity, his doctor 
referred him for physical therapy.  This doctor's treatment 
records are available from February 2002 to September 2002.  
The February 2002 treatment note indicates the diagnosis was 
right shoulder tendonitis and arthritis.  A March 2002 x-ray 
report confirms that the veteran had arthritis of the 
acromioclavicular joint.  

In April 2002, the veteran was referred to an orthopedic 
doctor.  Assessment of the right shoulder showed varying 
degrees of pain on range of motion and a mildly positive 
impingement sign.  There was mild anterior tenderness about 
the shoulder, but no instability was noted.  X-rays taken 
that day (read with those taken in March) showed there were a 
Bigliani type III acromion and a moderate degree of 
degenerative changes at the acromioclavicular joint.  The 
impression was probable full-thickness chronic rotator cuff 
tear.  A September 2002 magnetic resonance imaging (MRI) 
study showed the veteran had 

. . . gross disruption of the rotator cuff with 
retraction of the supraspinatous muscle medially 
and superior subluxation of the humeral head 
relative to the glenoid lying just under the 
acromion . . . some degenerative changes in the 
acromioclavicular joint with some slight inferior 
spurring which probably in the past has produced 
impingement which may have contributed to the tear 
of the rotator cuff . . . moderate sized joint 
effusion.  

The impression was tear of the rotator cuff.  The veteran 
underwent arthroscopic debridement and subacromial 
decompression of the right shoulder on September 30, 2002, 
for the chronic rotator cuff tear and rotator cuff 
arthropathy.  Post-surgical treatment records show the 
veteran had significant improvement in his pain but that he 
continues to have some problems with the right shoulder.

In support of his claim, the veteran also submitted a 
statement dated in October 2003 from his private treating 
physician in which she states that she has treated the 
veteran for the last five years for conditions including 
right shoulder pain existing since 1952 and sets forth the 
veteran's treatment.  

VA treatment records obtained from October 1999 through 
January 2007 do not show any treatment for complaints 
relating to the veteran's right shoulder.  They do show the 
veteran has a diagnosis of osteoarthritis, but do not 
identify the joint or joints involved.

The veteran underwent a VA examination in February 2008 per 
the Board's remand issued in December 2007.  At this 
examination, the veteran reported the same injury in 1952 
while on life guard duty.  He further stated that his 
shoulder was generally fine until a crash that occurred in 
1975 while on board the USS Roosevelt.  The veteran stated 
that, while pulling hose to douse a fire, he again 
experienced a sensation of popping of the shoulder.  He was 
administered Tylenol at that time and was virtually symptom 
free following that occurrence.  He stated that, following 
this event, his pain progressively got worse and peaked in 
2002, when he had surgery.  He stated his symptoms have been 
grossly stable since surgery.  On physical examination, there 
was limitation of motion with pain.  The diagnosis was 
osteoarthritis of the acromioclavicular joint with 
impingement syndrome.

In responding to the request for a nexus opinion, the 
examiner acknowledged the veteran's report of right shoulder 
injury in 1952 and of right shoulder pain in 1978, but noted 
that there is no record of such injury in the service 
treatment records.  He also noted that no additional reports 
or suggestion of right shoulder involvement is seen until 
2002 from outside treating physicians.  Thus, the examiner 
opined that, given the veteran's recent history of 
osteoarthritis of the right acromioclavicular joint and 
rotator cuff tear, his current shoulder condition with 
accompanying disability is less likely as not caused by or a 
result of injury sustained while in service.

After considering all this evidence, the Board finds that the 
evidence is in equipoise.  Although the VA examiner's opinion 
is unfavorable to the veteran's claim, the Board finds that 
the premise of the opinion, which is basically the lack of 
medical evidence of either an in-service injury or continuity 
of symptomatology, is equally balanced against the credible 
testimony of the veteran and the other medical evidence 
available.  Thus, the evidence being equally balanced, the 
benefit of the doubt must be given to the veteran.  38 C.F.R. 
§ 3.102 (2007).

The Board finds the veteran to be a credible historian of the 
facts.  He has consistently reported the same facts with 
little to no variation to both VA and his medical care 
providers regarding the injury in service and his subsequent 
treatment.  The fact that the service treatment records do 
not show treatment for this injury is, therefore, not 
considered detrimental to the veteran's claim as he is 
competent to testify as to the fact that the injury occurred 
and what symptoms he felt at that time.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-84 (2006) (holding that a 
veteran is competent to testify to any medical symptoms he 
may have suffered in service, "and his testimony can be 
rejected only if found to be mistaken or otherwise deemed not 
credible"); accord Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous 
medical records may be a fact that the Board can consider and 
weight against a veteran's lay evidence," and while the 
Board "may . . . discount lay evidence when such discounting 
is appropriate," "the lack of such records does not, in and 
of itself, render lay evidence not credible").  There being 
little to no inconsistencies in his report of the 1952 
incident, the Board accepts that the veteran incurred an 
injury to his right shoulder in service in 1952.  

As for the second injury in 1975, however, the Board does not 
find sufficient evidence in the record to establish this 
injury.  The veteran did not report this second injury until 
the February 2008 VA examination.  There is no report, either 
in his statements to VA or to his medical care providers, of 
also injuring his right shoulder in 1975.  Rather, prior to 
February 2008, the veteran consistently reported only the 
1952 injury.  Thus the Board is not inclined to find that the 
veteran sustained a second injury to his right shoulder in 
service.  The veteran's silence for many, many years about 
this second injury in 1975 weighs heavily against finding his 
report of such injury credible.

Having found the veteran incurred an injury to his right 
shoulder in service, the question remains whether the 
veteran's current right shoulder condition is related to that 
injury.  The Board finds that the evidence is in at least 
equipoise that the osteoarthritis of the right 
acromioclavicular joint is related to the injury to the right 
shoulder incurred in service.  Although the service treatment 
records are silent for any treatment for complaints relating 
to his right shoulder, the veteran did report on an Officer 
Physical Examination Questionnaire completed shortly before 
his separation from service in February 1978 that his right 
shoulder "aches."  In addition, the veteran reported at a 
VA examination conducted a mere three months after his 
separation from service that he had pain on range of motion 
of the right shoulder.  These reports are consistent with the 
veteran's current report that he only had occasional episodes 
of pain early on.  

Furthermore, there is evidence that the veteran's 
osteoarthritis is unilateral, rather than bilateral, 
indicating that it is more likely due to trauma rather than 
aging.  In November 1999, the veteran was seen for a left 
bicep tear.  The treatment note indicates that the veteran 
had full range of motion without pain of the left shoulder 
and x-rays taken were normal.  However, the private physician 
records relating to the veteran's right shoulder show that he 
already had an established diagnosis of osteoarthritis of the 
right shoulder by February 2002.  There also is no evidence 
that the veteran has ever complained of or been treated for 
pain in his left shoulder.

Finally, the veteran's report of a slow worsening of his 
symptoms over the years with treatment with cortisone shots 
and anti-inflammatories is consistent with the development of 
traumatic osteoarthritis.  The veteran reported having begun 
treatment in the early 1980s, which would have been only a 
few years after his separation from service.  He has said 
that, as his symptoms worsened in frequency and severity, he 
began to seek more medical attention until his right shoulder 
condition became too problematic in 2002 such that he needed 
surgical intervention. 

However, the Board does finds there is not sufficient 
evidence to establish that the rotator cuff tear is related 
to the injury incurred in service.  Although the veteran 
reports that, at the time of injury, he felt a popping in his 
shoulder, such report is not sufficient to conclude that this 
caused a rotator cuff tear.  Only a medical expert would be 
able to opine that the veteran's experience is consistent 
with the current evidence of rotator cuff tear.  At this 
time, no medical expert has rendered such an opinion.   

Furthermore, the report of the September 2002 MRI study 
appears to indicate that the rotator cuff tear came after the 
osteoarthritis.  The MRI report states that the degenerative 
changes of the acromioclavicular joint with some slight 
inferior spurring which probably in the past produced 
impingement "may have contributed to the tear of the rotator 
cuff."  However, the record does not contain any affirmative 
medical opinion that the osteoarthritis of the 
acromioclavicular joint actually contributed to the rotator 
cuff tear.  Thus, the cause of the rotator cuff tear remains 
undetermined.  The preponderance of the evidence is, 
therefore, not in favor of finding that the rotator cuff tear 
is related to the in-service injury to the right shoulder.

For the foregoing reasons, the Board finds that service 
connection for osteoarthritis of the right acromioclavicular 
joint is warranted.  To that extent, the veteran's appeal is 
granted.


ORDER

Entitlement to service connection for osteoarthritis of the 
right acromioclavicular joint is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


